NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          FEB 7 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-30147

                Plaintiff-Appellee,              D.C. No. 9:08-cr-00005-DWM-1

 v.
                                                 MEMORANDUM*
MATTHEW SCOTT BURGESS,

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Matthew Scott Burgess appeals from the district court’s judgment and

challenges the revocation of supervised release and the 24-month sentence

imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Burgess’s counsel has filed a brief stating that there are no grounds for relief, along



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a motion to withdraw as counsel of record. We have provided Burgess the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  19-30147